—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Coppola, J.), entered December 7, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Liability under Labor Law § 200 and common-law negligence will not attach when the allegedly dangerous condition of which the plaintiff complains was open and obvious (see, Panetta v Paramount Communications, 255 AD2d 568), particularly where, as in the instant case, the plaintiff was actually aware of the condition (see, Tarrazi v 2025 Richmond Ave. Assocs., 260 AD2d 468). The plaintiff’s arguments raised in opposition to the defendant’s motion were either speculative or without merit. Therefore, the Supreme Court properly granted the defendant summary judgment dismissing the complaint. Mangano, P. J., Bracken, Luciano and Smith, JJ., concur.